DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Girault et al. (US 6,923,233) in view of DE’677 (DE 10 2005 050 677).
Regarding claim 1, FIGURE 4C of Girault et al. teaches a run-flat tire comprising a pair of saw-tooth shaped inserts (“sidewall-stabilizing run-flat inserts”).  Each insert extends circumferentially about a rotational axis of a tire.  Each insert includes a first terminating end and a second terminating end.  The first terminating end terminates above a bead core and the second terminating end terminates along at least one of the sidewall and a respective shoulder during a normal inflation condition of the tire (FIGURE 7).  FIGURE 4C teaches an inner liner is between the saw-tooth shaped insert and a first ply wherein the ply is disposed on an inner surface of a sidewall of a tire (column 10, lines 1-6).
Girault is silent to a pair of post-cure sidewall-stabilizing run-flat inserts secured to a radially inner surface of an inner liner of a tire by an adhesive.  This limitation is a product-by-process limitation and the Applicant is reminded that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  In this particular instance, the claim limitation requires the sidewall-stabilizing inserts to be secured to an inner liner by adhesive.
 However, paragraph 21 of DE’677 recites “the inserts 8 can be positioned on the inside of the tire during the production of the green tire and vulcanized together with the green tire.  A subsequent arrangement of the inserts 8 by gluing or vulcanization is also possible”; in other words, DE’677 teaches run-flat inserts may be provided post-cure (i.e. “subsequent arrangement of the inserts”) by adhesive (i.e. “gluing”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Girault’s tire with a post-cure by gluing and employing a known method of production of a tire comprising run-flat inserts yields predicable results.  
As to the claim 1, lines 12-20, see FIGURES 5 and 6, and col. 4, lines 55-65 and col. 10, lines 5-20.
Regarding claim 4, Girault et al. discloses sidewall inserts are typically constructed with an elastomeric material having a shore A hardness between 50 and 85 (col. 8, lines 5-30). 
Regarding claim 5, the saw-tooth shaped wedge inserts extend circumferentially within each sidewall of the tire (col. 8, lines 65+). 
Regarding claim 6, see FIGURES 4C and 7.
Regarding claim 8, see FIGURE 4C.  54a, 54b, 54c, 54d corresponds to the claimed decoupling grooves.  52a, 52b, 52c, 52d, 52e are circumferential segments which corresponds to the claimed ribs. 
Regarding claim 9, see FIGURES 5-6 and col. 10, lines 5-20. 
Regarding claim 10, the saw-tooth inserts is formed by a v-shaped groove cross section. See FIGURE 4C and 7.
Regarding claim 11, see FIGURE 5 and col. 10, lines 5-15. 
Regarding claim 12, col. 9, lines 1-10 teaches 54a-54d (corresponding to the claimed decoupling grooves) as circumferential grooves. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Girault et al. (US 6,923,233) in view of DE’677 (DE 10 2005 050 677), as applied to claim 1, and further in view of Yukawa (US 2014/0034205).
Regarding claim 2, Girault et al. is silent to disclosing the first terminating end terminates 1.27 cm (12.7 mm) above the bead core.  However, the claimed location for the first terminating end in the tire of Girault et al. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because FIGURE 7 of Girault et al. illustrates the first terminating end spaced significantly from the bead core and overlapping radially with a bead filler and Yukawa teaches a run-flat tire comprising a pair of inserts, a pair of bead cores, and a pair of bead fillers wherein Hb = 0.30 to 0.48 times a tire section height, H0 ([0029]) with a working example (TABLE 1-1): H0= 129 mm and Hb/H0 = 0.36 which means Hb ≈ 46 mm.  The claimed location is rendered obvious in view of Yukawa’s teachings which evidence typical numerical millimeter values of radial heights in a bead portion of a run-flat tire and Girault et al.’s illustrated location of the first terminating end.
Response to Arguments
Applicant's arguments filed 09/21/2021 have been fully considered but they are not persuasive.
On page 11 of the arguments, the Applicant argues “swapping out DE’677’s soft cushions for Girault’s rigid saw-tooth shaped insert and using glue…would not yield a predictable result”. 
The Examiner respectfully responds that the prior office action did not take the position of: swapping out inserts.  More properly, DE’677 shows it is known in the tire art to provide run-flat inserts post-cure with an adhesive in a tire.  Employing known method/technique of producing a tire having run-flat inserts in the tire art; such as, the tire of Girault, yields predictable results. 
Applicant’s remaining arguments have been considered and are moot in view of the new ground of rejection presented in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        11/15/2021